Appeal by defendant from a judgment of the Su*705preme Court, Kings County, rendered August 2, 1976, convicting him of sodomy in the first degree, upon a jury verdict, and sentencing him to a term of imprisonment of 12Vi to 25 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment of IV2 to 15 years. As so modified, judgment affirmed. In our opinion the sentence was excessive to the extent indicated herein. We find no merit in defendant’s other contention. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.